Citation Nr: 1533723	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-12 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg condition as secondary to the back injury.


REPRESENTATION

Appellant represented by:	Cristopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in May 2015, his representative submitted a statement, also in May 2015, indicating that the Veteran waived his right to testify at the scheduled board hearing, and requesting that a decision be made based on the evidence of record.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain outstanding private treatment and worker's compensation records and to provide the Veteran with a supplemental VA medical opinion.

The Veteran contends that his current back disability and associated disability of the right lower extremity is the result or continuation of an injury he sustained during active military service.

As an initial matter, records relevant to the Veteran's claims remain outstanding.  

In his March 2009 claim, the Veteran stated that his doctor with Concentra Health told him in July 2000 that his back problems were caused by a previous injury.  Although VA requested these records in October 2009, no response from the facility has been documented in the claims file.  VA has a duty to make reasonable efforts on behalf of veterans to obtain relevant treatment records not in the custody of a federal department or agency.  Therefore, on remand, the AOJ should renew the attempt to acquire treatment records from Concentra Health, pending any necessary assistance or release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2015).  

Additionally, the record clearly demonstrates that the Veteran suffered a spine injury, ultimately resulting in surgery, in July 2000.  As part of his previous application for Social Security disability benefits, the Veteran submitted a Disability Report noting that "Worker's Comp" and his previous employer (M.D.) would have additional information regarding his work injuries.  VA requested records from MD at the address provided by the Veteran, and received a response in October 2009 indicating that the address used for the request belonged to a different care center, for which the Veteran had never been employed.  In light of this evidence, the AOJ should make efforts to ascertain the appropriate mailing address for the Veteran's previous employer and renew the request for any relevant records regarding the Veteran's back injury, and further contact the appropriate government agency and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as much should be included in the claims file.  38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was provided with a VA examination in July 2009.  The VA examiner provided a diagnosis of herniated disc in lumbar spine treated with laminectomy and spinal fusion surgery with associated low back pain.  The examiner reviewed the claims file and noted that the service treatment records documented three visits during service for low back pain, but that the Veteran told him that there were additional visits and that meals were brought to him at his work station due to his discomfort.  The Veteran described continued discomfort off and on, with no hospitalization or effects on his occupation until July 2000, when he felt a "pop" in his lower back while lifting an air conditioner, resulting in a disc hernia and surgeries in 2001 and 2003 for a laminectomy and fusion.  The VA examiner conducted a physical examination of the Veteran's spine and opined that the in-service injury appeared to have been muscular in nature and transient, with no records available to support ongoing complaint or treatments.  He continued that confounding the current degree of disability is that the Veteran was apparently well enough to work following discharge from the military, which resulted in a well-documented worker's compensation injury that required treatment with two surgeries.  The examiner concluded, however, that he was unable to determine if the lower back was in a weakened condition secondary to sciatica versus muscular strain in the military, that no documentation or studies exist to help make a determination, and that with the current data and no additional supporting documentation, the in-service low back injury's contribution to the Veteran's current disability could not be determined without resorting to mere speculation.

In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  Subsequent to the provision of the VA medical opinion, the Veteran submitted a statement from his wife describing episodes occurring twice a year between separation from service and his July 2000 work-related injury where the Veteran's back would go out and his wife would have to help him dress.  Additionally, the Veteran submitted a private orthopedic evaluation wherein the physician diagnosed posttraumatic spondylolysis with spondylolisthesis, lumbar disc disease with sciatica, and arachnoiditis, and opined that it is at least as likely as not that the Veteran's current low back problems/spinal impairment began in 1992 while on active duty in the military.  Finally, in July 2014, the Social Security Administration (SSA) responded to VA's request for records by providing the relevant social security disability determination and all associated medical records.  As none of these were considered by the VA examiner, and they speak directly to the issue on appeal, remand is needed to provide the Veteran with a supplemental VA medical opinion.

In finding that further development, including a VA medical opinion, is necessary to adjudicate the appeal of the issue of entitlement to service connection low back and right lower extremity disabilities, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).   In particular, the Board notes that although the private physician who provided the positive etiological opinion was provided with some of the relevant medical records by the Veteran, the complete relevant medical evidence of record was not at his disposal.  This includes a December 2000 private treatment record noting that the Veteran's past medical history, prior to his mid-July acute onset of pain, was negative, he had been in excellent health, and in fact did not even have a family physician.  Of particular note, the main question at issue is whether, prior to the July 2000 work-related injury, the Veteran already experienced degenerative disc disease which was then aggravated by the July 2000 injury, the integrity of the Veteran's spine was diminished by his in-service injury so as to have effectively caused, at least to some extent, the later disc herniation, or the in-service injury had effectively resolved and the current disability is more likely the result of the subsequent work-related injury and surgeries.  Additionally, although the private physician laid out a timeline of the Veteran's injuries and related some of the findings from imaging and surgical reports, no rationale was provided for the ultimate conclusion stated that the current spinal impairment was at least as likely  as not to have begun in service.  The Board thus finds that this opinion provides an insufficient basis for a grant of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Therefore, although the Board regrets any additional delay, further development is deemed warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency in Pennsylvania and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.

2.  Ask the Veteran to provide an updated authorization and release form for any records of private treatment regarding the claimed disabilities not already of record; to include those of treatment with Dr. K with Concentra Health.  After securing the Veteran's written authorization, obtain the records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After confirming the correct address, request any records regarding a July 2007 back injury from the Veteran's previous employer, M.C., pending the receipt of any necessary authorization/release from the Veteran.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the employer, which can be found on an October 2009 records request, should be used in order to aid him in responding to the request.)

4.  After completing the development requested in parts 1-3, refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer"), preferably one specializing in orthopedic medicine, for a supplemental medical opinion as to the etiology of the Veteran's low back disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of both the lay and medical evidence of record, the reviewer should provide an opinion as to whether the Veteran's current low back disability at least as likely as not (50 percent or greater probability) arose during, was caused by, or is otherwise related to any incident of military service.

As part of addressing the question above, the reviewer should also discuss the following:
	
A.  What is the likelihood that the Veteran's degenerative disc disease and lumbar disc herniation pre-dated the July 2000 work injury?

The reviewer's attention is directed to the Veteran and his spouse's lay statements regarding recurrence of severe back pain (described by the spouse as going out) once or twice a year since service, such that the Veteran's spouse would have to help him dress during those times, as well as a December 2000 treatment record from Ortho Surgeons of Central Pennsylvania describing as negative the Veteran's past medical history and symptoms prior to his mid-July 2000 injury, with a notation that the Veteran had been in excellent health and did not have a family physician.

B.  What is the likelihood that the Veteran's in-service injury contributed, at least in part, to his subsequent July 2000 post-service injury and resulting disability?  In other words, what is the likelihood that the in-service injury compromised the musculoskeletal integrity of his spine such that it played a role in causing the July 2000 injury when lifting an air conditioning unit. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical report to ensure responsiveness to and compliance with the directives of this remand.  If needed, implement corrective procedures.  

6.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims for service connection for a back disability with associated right leg disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his agent should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




